TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-00-00708-CR






Adrian John San Miguel, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT


NO. 18,348, HONORABLE CHARLES E. LANCE, JUDGE PRESIDING






PER CURIAM

Adrian John San Miguel seeks to appeal his conviction for burglary of a building. 
Sentence was imposed on August 10, 1995.  Notice of appeal was filed on October 18, 2000, over
five years late.  See Tex. R. App. P. 26.2(a)(1).  Under the circumstances, we lack jurisdiction
to dispose of the purported appeal in any manner other than by dismissing it for want of
jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918
S.W.2d 519, 522-23 (Tex. Crim. App. 1996).

The appeal is dismissed.


Before Chief Justice Aboussie, Justices B. A. Smith and Patterson

Dismissed for Want of Jurisdiction

Filed:   November 16, 2000

Do Not Publish